Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with this Quarterly Report of Ever Thrive Energy Technology Co., Inc. (the “Company”) on Form 10-Q for theperiod endingAugust 31, 2010 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Lin-Chi Chu, Chief Executive Officer of the Company, certifies to the best of his knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. Such Quarterly Report on Form 10-Q for theperiod endingAugust 31, 2010, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-Q for theperiod endingAugust 31, 2010, fairly presents, in all material respects, the financial condition and results of operations of Ever Thrive Energy Technology Co., Inc. Date:October 13, 2010 /s/ Lin-Chi Chu Lin-Chi Chu Chief Executive Officer
